Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin Childs-Bey appeals the magistrate judge’s1 order granting summary judgment for Defendants and dismissing his employment discrimination action. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Childs-Bey does not challenge in his informal brief the basis for the magistrate judge’s disposition, *15he has forfeited appellate review of the order. Accordingly, we affirm the magistrate judge’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


. The parties consented to proceeding to final judgment before a magistrate judge. See 28 U.S.C. § 636(c) (2006).